DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The following title is suggested: 
PARALLELOGRAM PRISM OPTICAL SYSTEM FOR TELEPHOTO CAMERAS.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites limitation “wherein a ratio (B/A) between a partial Z-height of the camera between the first surface of the prism and an image plane of the image sensor (B) and a total Z-height of the camera between a front surface of a first lens of the plurality of lenses and the image plane of the image sensor (A) is in a range between 0.2 and 0.6;” It is unclear that limitation “B/A” is a limitation corresponds to limitation “a ratio” or it is different? It is unclear that limitation “B” is a limitation corresponds to limitation “the image sensor” or it is different? It is unclear that limitation “A” is a limitation corresponds to limitation “the image sensor” or it is different? 

Claim 7 is rejected as being dependent from claim 6.

Claim 8 recites limitation “wherein a product (CD) of an optical path length of light in the prism from the light entering the prism to exiting the prism (C) and a power of the plurality of lens (D) is in a range between 0.6 and 1.0;” It is unclear that limitation “CD” is a limitation corresponds to limitation “a product” or it is different? It is unclear that limitation “C” is a limitation corresponds to limitation “the prism” or it is different? It is unclear that limitation “D” is a limitation corresponds to limitation “a power of the plurality of lens” or it is different?
Claim 10 recites limitation “wherein a ratio (E/F) between a thickness of the prism between a first surface and a third surface of the prism (E) and a thickness of the plurality of lenses between a front surface of a first lens and a rear surface of a last lens of the plurality of lenses (F) is in a range between 0.2 and 0.8;” It is unclear that limitation “E/F” is a limitation corresponds to limitation “a ratio” or it is different? It is unclear that limitation “E” is a limitation corresponds to limitation “a third surface of the prism” or it is different? It is unclear that limitation “F” is a limitation corresponds to limitation “a last lens of the plurality of lenses” or it is different?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 14, 16-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamo (US 6,337,776).
Regarding claim 1, Kamo discloses a camera (camera 40, figures 7-10), comprising: 
a plurality of lenses (lens 56, concave lens disposed at position of cover member 54, figures 7-9, column 21, line 55 – column 22, line 3); 
an image sensor (CCD 49, figures 7-9, column 21, lines 30-67); and 
a prism (prism 10, figure 3, column 17, line 50 – column 18, line 20) configured to: 
           transmit light passing through the plurality of lenses through a first surface (transmitting surface 4, figure 3, column 17, line 50 – column 18, line 20) in to the prism; 
          reflect, at a second surface (reflecting surface 5, figure 3, column 17, line 50 – column 18, line 20) of the prism, at least some of the light passing through the first surface of the prism; 
          reflect (reflecting surface 6, figure 3, column 17, line 50 – column 18, line 20), at the first surface of the prism, at least some of the light reflected from the second surface of the prism; 
          reflect, at a third surface (reflecting surface 7, figure 3, column 17, line 50 – column 18, line 20) of the prism, at least some of the light reflected from the first surface of the prism; and 
          reflect, at a fourth surface (reflecting surface 8, figure 3, column 17, line 50 – column 18, line 20) of the prism, at least some of the light reflected from the third surface of the prism to pass through the third surface (transmitting surface 9, figure 3, column 17, line 50 – column 18, line 20) out of the prism to the image sensor (CCD 49 positioned image plane 3, figures 3, 9, column 17, line 50 – column 18, line 20).

Regarding claims 2, 17, Kamo discloses wherein at least one of the second surface or the fourth surface of the prism includes a reflective coating (Kamo discloses surfaces 5-8 are reflective surfaces, since surfaces 5-8 are reflective surfaces, these surfaces include a reflective coating, column 16, line 59 – column 17, line 10).

Regarding claim 3, Kamo discloses wherein at least one of the first surface or third surface of the prism includes an anti-reflective coating (Kamo discloses surfaces 4 and 9 are transmitting surfaces, since surfaces 4 and 9 are transmitting surfaces, these surfaces include an anti-reflective coating, column 16, line 59 – column 17, line 10).

Regarding claim 9, Kamo discloses wherein an effective focal path of the camera is in a range of 17.2 and 27.2 millimeters (Kamo discloses X-axis direction focal length is 21.8 millimeters, column 17, lines 50-63).

Regarding claim 14, Kamo discloses wherein the prism includes one or more aperture masks (field mask 55, figure 9, column 21, lines 55-65) inside the prism configured to reduce flare.

Regarding claim 16, all the limitations are disclosed by Kamo, see Examiner’s comments regarding claim 1, except for the limitation “one or more processors” is disclosed as processor 52 in Kamo, figure 9, column 21, lines 30-67).

Regarding claim 20, all the limitations are disclosed by Kamo, see Examiner’s comments regarding claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 6,337,776) in view Park (US 8,462,447).
Regarding claim 4, Kamo fails to disclose wherein the plurality of lenses includes at least one of a glass lens or a plastic lens. 
However, Park discloses a lens of optical system of a camera is formed of spherical glass lenses (column 1, lines 25-29).
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the device in Kamo by the teaching of Park in order to obtain excellent optical performance such as aberration correction (column 1, lines 25-29).

Regarding claim 5, Kamo fails to disclose wherein individual ones of the plurality of lenses is a spherical lens. 
However, Park discloses a lens of optical system of a camera is formed of spherical glass lenses (column 1, lines 25-29).
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the device in Kamo by the teaching of Park in order to obtain excellent optical performance such as aberration correction (column 1, lines 25-29).

Claims 11-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 6,337,776) in view HUDGINS (US 2019/0025603).
Regarding claim 11, Kamo fails to disclose wherein the prism includes a parallelogram prism, and wherein the first surface of the prism is parallel to the third surface of the prism and the second surface of the prism is parallel to the fourth surface of the prism.
However, HUDGINS discloses wherein the prism includes a parallelogram prism (a parallelogram prism 20, figure 4, paragraphs [0030]-[0032]), wherein the first surface (first side surface 26, figure 4, paragraphs [0030]-[0032]) of the prism is parallel to the third surface (second side surface 28, figure 4, paragraphs [0030]-[0032]) of the prism and the second surface (lower surface 22, figure 4, paragraphs [0030]-[0032]) of the prism is parallel to the fourth surface (upper surface 24, figure 4, paragraphs [0030]-[0032]) of the prism.
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the device in Kamo by the teaching of HUDGINS in order to obtain an optical device and associated system that allows for the viewing of 3D images on a smartphone or other small digital devices with a display screen (paragraph [0002]).

Regarding claim 12, HUDGINS discloses wherein an angle between the first surface and the second surface of the prism is between 25 and 35 degrees (figure 4, paragraphs [0030]-[0032]).

Regarding claim 19, Kamo fails to disclose wherein the prism includes a parallelogram prism, wherein the first surface of the prism is parallel to the third surface of the prism and the second surface of the prism is parallel to the fourth surface of the prism, and wherein an angle between the first surface and the second surface of the prism is between 25 and 35 degrees.
However, HUDGINS discloses wherein the prism includes a parallelogram prism (a parallelogram prism 20, figure 4, paragraphs [0030]-[0032]), wherein the first surface (first side surface 26, figure 4, paragraphs [0030]-[0032]) of the prism is parallel to the third surface (second side surface 28, figure 4, paragraphs [0030]-[0032]) of the prism and the second surface (lower surface 22, figure 4, paragraphs [0030]-[0032]) of the prism is parallel to the fourth surface (upper surface 24, figure 4, paragraphs [0030]-[0032]) of the prism, and wherein an angle between the first surface and the second surface of the prism is between 25 and 35 degrees (figure 4, paragraphs [0030]-[0032]).
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the device in Kamo by the teaching of HUDGINS in order to obtain an optical device and associated system that allows for the viewing of 3D images on a smartphone or other small digital devices with a display screen (paragraph [0002]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 6,337,776) in view SASAKI et al. (US 2020/0271585).
Regarding claim 13, Kamo fails to disclose wherein the prism includes a plurality of prisms joined together using an optical cement.
However, SASAKI et al. discloses the plurality of prisms 210, 220, 230, 240, 250, 260, and 270 may be joined with use of an adhesive such as a UV-curable adhesive.
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the device in Kamo by the teaching of SASAKI et al. in order to join or to brought into optical contact between the plurality of prisms without using any bonding agent (paragraph [0102]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 6,337,776).
Regarding claim 15, Kamo fails to disclose wherein the one or more aperture masks are positioned at respective joining surfaces between a rectangular prism and two triangular prisms. 
However, Kamo discloses a field mask 55 is positioned at respective joining surfaces between prism optical 10 and prism optical 20 (field mask 55, figure 9, column 21, lines 55-65).
It would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the device in Kamo by positioning a mask at respective joining surfaces between a rectangular prism and two triangular prisms in order to view an image at a desire optical path.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Kamo (US 6,337,776) in view JEONG et al. (US 2020/0064594).
Regarding claim 18, Kamo discloses wherein an effective focal path of the at least one camera is in a range of 17.2 and 27.2 millimeters (Kamo discloses X-axis direction focal length is 21.8 millimeters, column 17, lines 50-63).
Kamo fails to disclose wherein an F-number of the at least one camera is in the range between 2.2 and 2.8.
However, JEONG et al.  discloses a lens the lens assembly 2 has an F-number of 2.8.
Therefore, it would have been obvious to one of ordinary in the art before the effective filing date of the invention to modify the device in Kamo by the teaching of JEONG et al. in order to obtain a desired brightness of a lens assembly (paragraph [0128]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Goncharov et al. (US 10,467,469) discloses optical system for an image acquisition device.
	Namii et al. (US 2014/0239206) discloses stereoscopic optical system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUONG TRUNG NGUYEN whose telephone number is (571)272-7315. The examiner can normally be reached 7:30AM-5:00PM, MONDAY - THURSDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUONG T NGUYEN/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        10/08/2022